Case: 1:19-cv-06415 Document #: 6-8 Filed: 09/27/19 Page 1 of 4 PageID #:113




                    Exhibit G
    Case: 1:19-cv-06415 Document #: 6-8 Filed: 09/27/19 Page 2 of 4 PageID #:113




                                                                                      Dhananjay S. Manthripragada
                                                                                      Direct: +1 213.229.7366
                                                                                      Fax: +1 213.229.6366
                                                                                      DManthripragada@gibsondunn.com




May 31, 2019


VIA ELECTRONIC MAIL

Ms. Heather Santo
American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

Re:      Postmates, Inc. Purported Arbitration Demands

Dear Ms. Santo:

I write in response to your voicemail of this morning asking for Postmates’ position on the
assessment of arbitration administration fees for Keller Lenkner’s purported arbitration
demands alleging claims against Postmates. Postmates’ position is that the fees assessed are
improper for a number of reasons.

First, as stated in AAA’s Employment/Workplace Fee Schedule, “[t]he employer or
company’s share of filing fees is due as soon as the employee or individual meets his or her
filing requirements.” Empl. Fee Sched. at 2 (emphasis added). You have made clear that
you believe that Keller Lenkner’s demands have met AAA’s filing requirements, and while
we disagree, there can be no dispute that each of Keller Lenkner’s purported clients has not
met “his or her” filing requirements, which are laid out in the Postmates Fleet Agreement to
which each claimant allegedly assented. That contract requires that anyone who “wishes to
initiate arbitration” must “notify the other Party in writing via certified mail, return receipt
requested, or hand delivery within the applicable statute of limitations period.” Fleet
Agreement, ¶ 10B(i). 1 Keller Lenkner, in contrast, served arbitration demands via email.

Similarly, the Fleet Agreement states that a “demand for arbitration must include (1) the
name and address of the Party seeking arbitration, (2) a statement of the legal and factual
basis of the claim, and (3) a description of the remedy sought” (id.) and states that “all
disputes or claims between the Parties will be resolved in individual arbitration” (id. at
¶ 10B(iii)). Notwithstanding these filing requirements, Keller Lenkner has filed one, mass
arbitration demand purporting to cover each claimant, which does not lay out any specific
facts, theories, or remedies sought for each claimant, as is required by the Fleet Agreement.
This circumvents the Fleet Agreement’s express requirement that all arbitrations must take

1
    Available at https://fleet.postmates.com/legal/agreement.
    Case: 1:19-cv-06415 Document #: 6-8 Filed: 09/27/19 Page 3 of 4 PageID #:113




Ms. Heather Santo
May 31, 2019
Page 2



place on an individualized basis. In sum, not a single one of Keller Lenkner’s purported
clients has met “his or her filing requirements,” so it is premature for AAA to assess any
administrative fees against Postmates.

Second, if the claimants did meet their filing requirements under the Fleet Agreement, the
vast majority of claimants failed to meet AAA’s requirement that “[a]rbitration . . . shall be
initiated by the initiating party . . . filing with the AAA a Demand for Arbitration, the
administrative filing fee, and a copy of the applicable arbitration agreement.” Comm. R. 4(a)
(emphasis added). Instead, the claimants filed fee waiver affidavits based on California
Code of Civil Procedure Section 1284.3, which only applies to “consumer arbitrations.” Cal.
Code Civ. Proc. § 1284.3(a). A “consumer arbitration” is, according to California’s Ethics
Standards for Neutral Arbitrators in Contractual Arbitration, 2 one in which, among other
things, the party “was required to accept the arbitration provision in the contract.” Ethics
Standard 2(d)(3). Postmates’ Fleet Agreement, in contrast, provides an opt-out provision for
anyone who does not wish to arbitrate, and specifically states that “[a]rbitration is not a
mandatory condition of Your contractual relationship with Postmates, and therefore You may
opt out of this Mutual Arbitration Provision.” Fleet Agreement, ¶ 10B(ix). Therefore, Keller
Lenkner’s purported clients asserting inapplicable fee waivers have not met AAA’s filing
requirements, and Postmates’ filing fees should not be assessed.

Third, even assuming that the fee waivers the majority of claimants have asserted are proper
(they are not), Postmates understands that AAA intends to shift costs waived by those fee
waivers to Postmates. That is improper. While the California fee waiver statute does not
prohibit AAA from “shift[ing] fees that would otherwise be charged or assessed upon a
consumer party to a nonconsumer party” (Cal. Code Civ. Proc. § 1284.3(b)(1)), nothing in
AAA’s rules, fee schedule, or other materials suggests a policy of doing so. To the contrary,
AAA’s hardship provisions simply state that “[t]he AAA may, in the event of extreme
hardship on the part of any party, defer or reduce the administrative fees.” Comm. R. 53
(emphasis added). In fact, the only provision permitting the shifting of fees is the following
statement on AAA’s “employment” webpage: “Arbitrator compensation and administrative
fees are not subject to reallocation by the arbitrator except upon the arbitrator’s
determination that a claim or counterclaim was filed for purposes of harassment or is
patently frivolous.” 3 In short, there is simply no basis in AAA’s policies for shifting any
waived costs onto Postmates.




2
    Available at https://www.courts.ca.gov/documents/ethics standards neutral arbitrators.pdf
3
    Available at https://www.adr.org/employment.
Case: 1:19-cv-06415 Document #: 6-8 Filed: 09/27/19 Page 4 of 4 PageID #:113
